                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    IN RE:                                              §                         Chapter 11
                                                        §
    24 HOUR FITNESS WORLDWIDE, INC.,                    §                     Case No. 20-11558 (KBO)
    et al,                                              §
                                                        §                  (Jointly Administered)
             Debtors 1.

                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

        Please take notice that WEYCER, KAPLAN, PULASKI & ZUBER, P.C. hereby appears
as counsel on behalf of TRI CITIES HARRIMAN LLC and hereby submits this Notice of
Appearance and requests notice of all hearings and conferences herein, and makes demand for
service of all papers herein. All notices given or required to be given in this case shall be given
to and served at the following addresses.

      E-mail: jcarruth@wkpz.com

Dated: August 12, 2020                        Respectfully submitted:

                                               WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                               By:       /s/ Jeff Carruth
                                                     JEFF CARRUTH
                                                     State Bar No. 24001846
                                                     11 Greenway Plaza, Suite 1400
                                                     Houston, TX 77046
                                                     Direct: (713) 341-1158
                                                     Facsimile: (866) 666-5322
                                                     jcarruth@wkpz.com

                                               ATTORNEYS FOR
                                               TRI CITIES HARRIMAN LLC




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24 San
Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS Fit Holdings LLC (3064); RS Fit CA
LLC (7007); and RS Fit NW LLC (9372). The Debtors’ corporate headquarters and service address is 12647 Alcosta
Blvd., Suite 500, San Ramon, CA 94583.


_____________________________________________________________________________________________
NOTICE OF APPEARANCE AND REQUEST FOR NOTICES – Page 1Notice of Appearance NOA - 24 HOUR FITNESS (1842747x7ACE3).D
                                       CERTIFICATE OF SERVICE

       On August 12, 2020, I hereby certify that a true and correct copy of the foregoing Notice
of Appearance was served upon counsel for the Debtor and all registered ECF users who have
appeared in this case to date through the ECF noticing system.

                                                                 /s/ Jeff Carruth
                                                                 JEFF CARRUTH




_____________________________________________________________________________________________
NOTICE OF APPEARANCE AND REQUEST FOR NOTICES – Page 2
Notice of Appearance NOA - 24 HOUR FITNESS (1842747x7ACE3).DOC
